Appeal from order and judgment (one paper), Supreme Court, New York County (William McCooe, J.), entered August 11, 1999, which dismissed the petition to annul respondent’s determination denying petitioner’s request for parole release, unanimously dismissed as moot, without costs.
This proceeding challenges the determination made by the Parole Board after a hearing held on October 14, 1998, which was affirmed on appeal by the Division of Parole on March 22, 1999. On September 27, 2000, petitioner appeared before the Board for his next scheduled parole hearing, and the Board, once again, denied parole. In view of petitioner’s reappearance before the Parole Board, the instant appeal is moot and must be dismissed (Matter of Aviles v Travis, 282 AD2d 787; and see Matter of Feneque v New York State Div. of Parole, 252 AD2d *255469). Concur — Williams, P.J., Nardelli, Andrias and Marlow, JJ.